 In the Matter of THE WESTERN UNION TELEGRAPH COMPANY01dTHECOMMUNICATIONSGUILT)IntheMatterofTHE WESTERN UNION TELEGRAPH COMPANY(19 IdTELEGRAPH EMPLOYEES FEDERATION OFNEWYORK(A. F. OF L.),In the Matterof THE WESTERN UNION TELEGRAPH COMPANYandAMERICAN COMMUNICATIONS ASSOCIATION(C.I.0.)In the Matter of THE WESTERN UNION TELEGRAPH COMPANYalldAMERICAN COMMUNICATIONS ASSOCIATION, LOCAL 2/lit theMatter of THE WESTERN UNION TELEGRAPH COMPANYavdTELEGRAPH EMPLOYEES FEDERATION OF NEW JERSEY (AFFILIATEDWIT{ THE A. F. OF L.)In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandAMERICAN COMMUNICATIONS ASSOCIATIONCases Nos. R-3357 to 3361, inclusive, respectively, and R--3399.-Decided February 28, 194.2Jurisdiction:telegraph communications industry.Investigation and Certification of Representatives:existence of question:' re-fusal of Company to recognize petitioning unions ; requests of unions, in eventseparate elections are directed among certain employees, not to be placedon ballots in those elections, granted ; elections necessary.Units Appropriate for Collective Bargaining:(1)all employees in the homeoffices of the Company, excluding employees' listed in Appendix A, nightdispatchers and assistant dispatchers, engineering assistants, supervisoryassistants, and specifically named employees; (2) all employees in the Metro-politanDivision of they Company, including messengers and the clerk incharge of supplies and requisitions, but excluding employees listed in AppendixB, section automatic chiefs, supervisors, chief instructor in charge of school,monitors, clerk in sales department, clerk in charge of sales department,assistant to manager in cleaning department, personal service, commercialand cable representatives, clerks in charge of pay rolls, night managers, and ,cafeteria employees; (3) all employees at the New York repair shop of the Com-pany, excluding the general foreman, assistant general foreman, assistantsto general foreman, shop foremen, chief inspector, and confidential clerk ;(4) all employees at the Jersey City warehouse of the Company, excluding,employees listed in Appendix D; (5) all employees in the Cable Departmentof the Company, excluding' employees listed in Appendix D ; and (6) allemployees in the Metropolitan Newark offices of the Company, including mes-,sengers, soliciting branch managers and managers of suburban offices, butexcluding employees who are part' of the Metropolitan-Division of the Com-39 N.L.R B,No 53.287448105-42-vol 39-20 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany and employees listed in Appendix IE, , geographical units proposed bypetitioning unionsselectedin favor of bargaining units following the patternof the Company's organizational and operational divisions.Mr. William T. Little,for the Board.Mr. William Wendt and Mr., David E. Krueger,of New York City,for the Company.Bo'udin CohnctGlickstein,byMr. Victor Iiabinowitr,.ofNew YorkCity, for the A. C. A.Ornstein d Silverman,byMr. Henry H. Silverman,of New YorkCity, andMr. Herbert S. Thatcher,ofWashington, D. C., for theFederation.-Mr. Herman E. CooperandMr. Moss K. Schenck,of New YorkCity, for the Guild.Mr. James F. Dulligan,of Newark; N. J., for the T. E. F. of N. J.dlr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF 771E CASEOn October 15 and November 28, 1940, and April 26, 1941, respectively, The Communications Guild, herein called the Guild, filedwith the Regional Director for the Second Region (New YorkCity) a petition and amended petitions alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Western Union Telegraph Company, New York City,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April26, 1941, Telegraph Employees Federation of New York, herein calledthe Federation, filed a petition and on July 2, 25, and 30, 1941,American Communications Association, herein called the A. C. A.,filed petitions and amended petitions with the Regional Directoralleging, respectively, that questions affecting commerce had arisenconcerning the representation of employees of the Company andrequesting investigations and certifications of representatives pur-suant to Section 9 (c) of the Act.On September 30, 1941, TelegraphEmployees Federation of New Jersey, herein called the T. E. F. ofN. J., filed a petition with the Regional Director alleging that aquestion affecting commerce had arisen concerning the representationof employees at the Newark, New Jersey, office of the Company, andrequesting an investigation and certification of represciitatiyyes pun'- THE WESTERN UNION TELEGRAPH COMPANY289suant to Section 9 (c) of the Act.On October 25, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice, and, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulationsordered that cases Nos. R-3357 through R-3360, inclusive, be con-solidated.On November 3, 1941, the Board issued an order consol-idating all the cases involved herein.On November 7, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theGuild, the A. C. A., the Federation, the T. E. F. of N. J., and uponCommercial Telegraphers' Union, herein called the C. T. U., andTelegraph Workers Independent Union.Pursuant to notice, a hear-ing was held on November -26, 27, 28, and December 1, 2, and 3, 1941,at New York City, before George Bokat, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the Company,the Guild, the A. C. A., the Federation, and the T. E. F. of N. J.were represented by counsel and participated in the hearing.TheC. T. U. and Telegraph Workers Independent Union did not appearat the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer granted motions of the Federation and A. C: A. to amendtheir petitions to set forth correctly the units desired by them.During the course of the hearing the A. C. A. moved to withdrawits petition involving the employees at the Jersey City warehouseand repair shop of the Company. The Trial Examiner granted themotion.The ruling of the Trial Examiner is hereby overruled.'During the course of the hearing the Trial Examiner made rulingson other motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On December 29, 1941, the Federation and the A. C. A. filed briefswhich the Board has considered.On January 21, 1942, all the parties entered into a stipulation withregard to certain proposed exclusions from the home office whichishereby incorporated into and made a part of the record in thisproceeding.Upon the entire record in the case, the Board makes the following :1The A. C. A. stated that in the event the Board found the employees at the warehouseand repair shop not to be a pact of the larger unit it requested at the hearing, it desiredthat they be set up as a separate unit. See SectionV,infra 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tionwith its principal office in New York City. It is engagedthroughout the United States and in various foreign' countries inthe receiving and transmission by telegraph and cable of intrastate,interstate, and international communications.In the operation ofits national and international communications system the Companyowns and/or operates 210,310 miles of pole lines, 4,082 miles of land-line cable, 1,878,197 miles of wire, 30,312 nautical miles of oceancable, and 14,500 telegraph offices.At the close of 1940 the Companyemployed approximately 51,153 persons.This proceeding concernsall the offices in the Company's Metropolitan Division, which com-prises the City of New York, Long Island, and some territory inthe State of New Jersey, the Newark, New Jersey, divisional officeof the Company, and the Eastern Division and home office head-quarters employees.The Company admits that it is engaged incommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDAmerican Communications Association is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.Telegraph Employees Federation of New York is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.Telegraph Employees Federation of New Jersey is a labor organi-zation affiliated with the American Federation of Labor, admittingtomembership employees at the Newark, New Jersey, office of theCompany.The Communications Guild is an unaffiliated labor organizationadmitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize any of the organizations in-volved until such time as the Board determines the bargaining rep-resentatives of its employees.A stipulation of the labor organiza-tions, entered into during the hearing, states that each of the labororganizations involved represents a substantial number of employeesin each of the alleged appropriate units.The Company stated thatit had no objection to this stipulation. THE WESTERN UNION TELEGRAPH COMPANY291We find that questions have arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe Company has divided the entire country into six divisionsfor operating purposes.2One of the six divisions is classified by theCompany as the Metropolitan Division. New York City, Long Island,and a small area on the New Jersey side of the Hudson River consti-tute that division.The Metropolitan Division is the Company'soperating unit within its geographical confines, and is actually en-gaged in the receiving and transmission of messages.The principalhome 'offices of the Company, which service all divisions throughoutthe country, are also located in New York, as are the divisional head-quarters of the Eastern Division, which is the administrative unitfor the Company's Eastern Division, which covers several States,not including territory covered by the Metropolitan Division.Thecable department of the Company is also located in New York City.The Federation contends that all employees working within thegeographical limits of New York City and Long Island constitutean appropriate unit.This unit would include Eastern Division head-quarters employees, cable department employees, and home office em-ployees working in New York City, but would exclude MetropolitanDivision employees working in New Jersey. The A. C. A. urges thatall employees in the Metropolitan Division of the Company, and East-ernDivision employees whose work is functionally connected withthat of the Metropolitan Division employees, excluding MetropolitanDivision employees at Newark, New Jersey, constitute an appropriateunit.This unit would exclude all home office employees and EasternDivision employees whose work is not functionally connected withtheMetropolitan Division.The Guild requested that all employeesin the Metropolitan Division and home office and Eastern Divisionheadquarters employees working in New York City, excluding Metro-politan Division employees at Newark, be set up as a separate unit.'These divisions are Eastern,Metropolitan,Southern,Gulf,Lake, and Pacific. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company suggested that the unit be limited to all employeesv orlcing within the geographical area of New York City and LongIsland.As stated above, the Company has divided its operations into divi-sions for operating purposes.,Within these divisions the employeesperform closely related functions coordinated through divisional man-agement.Matters of vital employee' interest' such as seniority arehandled on a divisional basis.The Company maintains a policy ofseniority which operates on a division-wide basis.Thus for example,a Metropolitan Division employee with 2 years seniority standing inthe Division, although working in the section of the Division locatedin New Jersey, has seniority rights within that Division superior tothose of an Eastern Division employee with 5 years seniority stand-ing on, the Eastern Division pay roll, although that employee may beworking in New York City.None of the bargaining units urged byany of the labor organizations involved herein is strictly on a di-visional basis and none follows the organizational set-up of theCompany.On the contrary, the proposed units cut across di-visional lines in favor of more closely knit geographical units.In view of the community of interest existing among divisionalemployees in the essential subject matters of collective bargain-ing,we are of the opinion upon this record that collective bar-gaining will be both facilitated and more effective if the bargainingunits follow the pattern of the employer's organizational and opera-tional divisions.We' conclude, then, that in this case the purposesof the Act can best be effectuated by establishing bargaining units 3which will conform to the Company's operational units.Accord-ingly, we reject the contentions of the labor organizations that EasternDivision employees working in New York City 4 should be includedin a bargaining unit with employees of the Metropolitan Division.Nor will we establish at this time a separate unit of Eastern Divisionheadquarters employees in New York City, inasmuch as such em-ployees constitute only part of an integrated operating unit of theCompany's business and since it appears that employees attached tothe Eastern Division headquarters who, spend a majority of their timeoutside of New York City perform similar work.In accordance with the policy heretofore stated, we find that aunit of employees limited to the Metropolitan Division of the Com-pany is appropriate for the purposes of collective bargaining.3No unit findings made herein shall preclude a later,redetermination of the appropriatebargaining unit or units when self-organization has been further extended among employeesof the Company4As previously noted, none of the labor organizations here involved petitioned to repre-sent any Eastern Division employees who spend a majority of their time outside thegeographical confines of New York City,Long Island, and parts of New JerseyTheEastern Division covers 11 States THE WESTERN UNION TELEGRAPH COMPANY293Likewise, we shall set up the employees in the home offices ofthe Company as a separate bargaining unit inasmuch as they are ahomogeneous operational unit of the Company and the work of theemployees in those offices relates equally to the Company's entiresystem and is therefore not closely integrated with that of the em-ployees in the Eastern or Metropolitan Division.The Company maintains a cable department in New York City.The A. C. A. asks and the Company suggests that the employees inthis department be set up as a separate appropriate bargaining unit.The Federation requests that such employees be included in the geo-graphical unit urged by it to be appropriate.The Guild took noposition with respect to these employees.The cable department, isoperated by the Company as a separate entity and is not a part ofeither its Eastern or Metropolitan Divisions.There is no inter-change of employees between the cable department and any of theCompany's domestic departments.Cable employees are paid on amuch higher wage scale than the domestic employees.A separate,system of seniority operates solely among these employees. In viewof these facts, and the desirability of bargaining units coextensivewith the Company's operational set-up, we find that employees in thecable department constitute a separate appropriate bargaining unit.The Company maintains a repair shop and,a warehouse at JerseyCity, New Jersey:The A. C. A. originally asked that the repair shopand warehouse be set up as a single appropriate unit but at the hear-ing requested that the employees in these two departments be founda part of the larger unit requested by it.The Guild also asked thatthese employees be grouped with the employees in the MetropolitanDivision.The Federation contended that such employees should beset up as a separate unit.The A. C. A. took the further position thatif the Board found that such employees are not appropriately a partof the larger unit urged by it, they should then be set up as a separateunit.The repair shop and the warehouse are neither a part of theMetropolitan nor the Eastern Divisions.The superintendent of eachis directly responsible to a supervisory employee at the home office ofthe Company.We therefore conclude that the employees in thesetwo operations should not be included with employees of either theMetropolitan or Eastern Division.Nor do we believe that the ware-house and the repair shop should be combined in a single separateunit for bargaining purposes.They are not connected functionally,in any respect which is material at this stage of self-organizationamong employees of the Company.The repair shop is the only shopof its type maintained by the Company in the nation and it servicesoffices of the Company throughout the country.The warehouse is 294,DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained by the Company for use of all its offices throughout thecountry: The seniority of employees in the warehouse does not governin the repair shop and vice versa.Accordingly, we find that theemployees in the repair shop and the employees in the warehouseconstitute two separate appropriate bargaining units.The T. E. F. of N. J. urges that all employees at the metropolitanNewark, New Jersey, office of the Company constitute a separatebargaining unit.None of the other organizations involved contestedthis request.The metropolitan Newark office is a divisional office ofthe Company with three departments-traffic, commercial, and plant.The traffic department employees at Newark are a part of the Metro-politan Division and are carried by the Company on the pay roll ofthat Division.Thus, we shall exclude such employees from the metro-politan Newark unit inasmuch as they are part of the MetropolitanDivision of the Company and their seniority is effective within thatunit.Questions arose at the hearing concerning the exclusion of certainsupervisory and other employees from the appropriate units.Weshall consider these exclusions by departments.'Home o ficesAll parties agreed to exclude the employees listed in Appendix Abecause of their supervisory or confidential duties.We see noreason to depart from the desires of the parties in this regard andwe shall exclude these persons from the home offices unit.Night Dispatchers and Assistant Dispatchers:The Guild and theA. C. A. urge and the Company suggests that these employees be ex-cluded from the unit and the Federation asks that they be included.These employees direct the operations of the repeater men through-out the Eastern States of the country. They exercise the authority ofthe vice president's office and a representative of the Company testi-fied that "their,word is law" with respect to the movement of em-ployees.We shall exclude these employees from the unit.Engineering Assistants:The Company employs eight engineeringassistants, three of whom have subordinates working under them.The A. C. A. and the Company request that all these employees beexcluded from the unit.The Federation requests that the threeemployees having subordinates be excluded but that the others beincluded.The Guild took no position with respect to these em-ployees.The engineering assistants direct the setting up of equip-ment in company offices throughout the nation and at times carry5It is not necessary to discuss the disputed classifications amongthe EasternDivisionemployees inasmuch as we are not findingthem to bea part of any unit. THE WESTERN UNION TELEGRAPH COMPANY295on confidential investigations at the direction of a vice president.We shall exclude engineering assistants from the unit.Supervisory Assistants:The A.C. A. and the Guild urge and theCompany suggests that these employees be excluded'from the unit-and the Federation asks that they be included.:These persons travelthroughout the country and check to see whether operating instruc-tions are being adhered to in the various offices of the Company.They submit reports to a vice president of the Company as to thestate of existing affairs in various offices._A representative of theCompany testified that these employees form an integral part of thesupervisory functions of the vice president's office.We shall excludesupervisory assistants from the unit.Lewis, Heckler and Keuhler:The A. C. A. requests and the Com-pany suggests that these employees be excluded from the unit,and theFederation that they be included.The Guild took no position.These employees take dictation from a vice presidentof the Com-pany with respect to confidential matters and have access to con-fidential records of the Company.We shall excludethemfrom theunit.We find that all employees in the home offices of the Company,excluding employees listed in AppendixA, nightdispatchers andassistant dispatchers,engineering assistants,supervisory assistants,Lewis, Heckler,and Keuhler,constitute a unit appropriate for thepurposes of collective bargaining and that such unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise' will effectuatethe policies of the Act.Metropolitan DivisionAll pasties agreed to exclude employees listed in Appendix B onthe ground that they are supervisory or confidential employees.Wesee no reason to depart from the desires of the parties as to theseexclusions.We shall exclude these persons from the unit.Section Automatic Chiefs:The A. C. A. requested and the Com-pany suggested that these employees be excluded from the unit, andtheGuild asked that they be included.The Federation took noposition.These employees are in charge of various sections in theirdepartments and have from 10 to 15 people working under them.They receive from $25 to $35 more per month than their subordinates,and they are consulted by the Company with respect to increases inpay for their subordinates.We shall exclude section automaticchiefs from the unit.Supervisors :The Company has employees designated by it asautomatic, teleprinter, telephone, morse, routin, and C. & D. super-:n 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisors.The A. C. A. asks that these employees be excluded fromthe unit and the Guild and the Federation that they be included.The Company took no position. All these employees have sub-stantially the same degree of authority.Each has from seven toeight persons working under him, assigns and distributes work, andgrades employees.They earn approximately $15 a month morethan the persons who work under them.We shall exclude theseemployees from the unit.Chief Instructor in Charge of School:The A. C. A. and the Com-pany asked that this employee be excluded from the unit.The Guildand the Federation took no position.This employee is in chargeof the Company's training school for automatic and teleprinter oper-ators, grades students, and recommends them for employment.Weshall exclude this employee from the unit.Monitors:The A. C. A., the Guild, and the Company ask thatthese employees be excluded from the unit and the Federation thatthey be included.Monitors check the accuracy of individual oper-ators and report errors to the Company.Any disciplinary actiontaken by the Company is based upon-these reports.We shall excludethe monitors from the unit.Cleric in charge of Supplies and Requisitions:The A. C. A. andthe Company ask that this employee be excluded and the Federationthat he be included in the unit.The Guild took no position.Thisperson examines requisitions for supplies for the Metropolitan Divi-sion.He has no subordinates.We shall include this employee inthe unit.Clerk in charge of Sales Department:The A. C. A. and the Guildask and the Company suggests that this employee be excluded fromthe unit.The Federation requests that he be included.This per-son is in charge of sales in the Metropolitan Division of the Com-pany and investigates the efficiency, proficiency, and productivity of.various people in respect to sales and submits reports based upon hisfindings.We shall exclude him from the unit.Clerk in Sales Department:The Company has an employee inthis department named Friedman whom it designates as a clerk. Itsuggests that this employee. be excluded from the unit.None of thelabor organizations took any position with respect to him.TheCompany contends that this employee is confidential in that heparticipates in conferences dealing with company policy.Underthese circumstances, we shall exclude him from the unit.Assistant to Manager in Cleaning Department:The A. C. A. andthe Guild request and the Company suggests that this employee beexcluded from the unit and the Federation that he be included.All THE WESTERN UNION TELEGRAPH COMPANY29 iparties have agreed to exclude the manager in the cleaning depart-ment.The employee in question acts for the manager during hisabsence and always makes recommendations with respect to perform-ance of work by employees in the cleaning department.We shallexclude the assistant to manager in the cleaning department fromthe unit.'Personal Service, Commercial, and Cable Representatives:TheCompany suggests that these employees be excluded from the unit.All the labor organizations ask that these persons be included.Thesepersons check on the work of employees with respect to customerrelationships and have the duty of reporting any inefficiency on thepart of such employees with respect to their contacts with customers.We shall exclude them from the unit.Clerks in Charge of Pay Rolls:The A. C. A. and the Companyask that these persons be excluded from the unit, and the Guild andthe Federation that they be included. It appears that these personsare considered confidential by the Company because they have accessto confidential pay-roll records.We shall exclude such persons fromthe unit.Night Managers:The Federation and the Guild ask and the Com-pany suggests that they be excluded from the unit, and the A. C. A.requests that they be included.These employees act in place of thesuperintendent during their tour of duty.They are consulted withrespect to any question that might arise at night.Although they donot have authority to hire or discharge, they are consulted by theCompany in the event that grievances have to be adjusted in behalfof night employees.We shall exclude the night managers fromthe unit.Messengers:All the parties take the position that regular messen-gers should be included in the unit.However, the Company and theGuild suggest that messengers who have been in the employ of theCompany for a period of 3 months should be denied the right to votein an election.We believe that the interests of the messengers withrespect to wages, hours, and other conditions of employment willbest be protected by, their inclusion with other employees in theunit.We shall, therefore, include the regular. messengers in theunit.° .Temporary Employees:All the labor organizations urge that suchemployees be excluded from the unit.The Company took no posi-tion.Such employees are hired for the performance of specifictasks with the knowledge that their work is to be temporary.Under° ifatter of The Western ,Union TelegraphCompanyand TelegraphWorlers Indepeule lUnion,et at, 36 N. L R B 812 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese circumstances, we shall exclude temporary employees from theunit.?Cafeteria Employees:The A. C. A. and the Guild urged that thecafeteria employees be included in the unit and the Federation thatthey be excluded.The Company took no position with respect tothese employees.In 1940 the,Board certified the C. T. U. as theexclusive representative of the cafeteria employees.Thereafter theCompany and the C. T. U. entered into an exclusive bargaining con-tract covering such employees.This contract expired the latter partof December 1941, after the commencement of this proceeding. Itappears that neither the A. C. A. nor the Guild have any substantialrepresentation among the cafeteria employees.In view of our priorcertification and the lack of showing by the A. C. A. and the Guildwe find that cafeteria employees should be excluded from the unit.We find that all employees in the Metropolitan Division of theCompany, including messengers and the clerk in charge of suppliesand requisitions, but excluding employees listed in Appendix B, sec-tion automatic chiefs, supervisors, chief instructor in charge ofschool, monitors, clerk in sales department, clerk in charge of salesdepartment, assistant to manager in cleaning department, personalservice, commercial and cable representatives, clerks in charge of payrolls,night managers, and cafeteria employees, constitute a unitappropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit oftheir right to self -organization and to collective bargaining and other-wise will effectuate the policies of the Act.New York repair shopAll parties agreeing, we shall exclude from the repair-shop unitthe general foreman, assistant general foreman, assistant to generalforeman, shop foremen, chief inspector, and confidential clerk, be-cause of their supervisory or confidential duties.,We find that all employees at the New York Repair Shop of theCompany, excluding the general foreman, assistant general fore-man, assistant to general foreman, shop foremen, chief inspector, andconfidential clerk, constitute a unit appropriate for the purposes ofcollective bargaining, and that such unit will insure to the em-ployees of the Company the full benefit of their right to self -organi-zation and to collective bargaining and otherwise will effectuate thepolicies of the Act.7We do not mean to exclude by this paragraph probational employeesIt appears thatthe Company hires most of its employees on a probational basis and they are not consideredby it as temporary employees.It is the Company's intention to retain such employees onitspay rolls after their probational periodwe find that probational employees areentitled to participate in the determination of representatives. THE WESTERN UNION TELEGRAPH COMPANY299Jersey City 11'arehonseAll parties agreeing, we shall exclude from the warehouse unitemployees listed in Appendix C because of their supervisory or con-fidential duties.We find that- all employees at the Jersey City _warehouse of theCompany, excluding employees listed in Appendix C, constitute aunit appropriate for the purposes of collective bargaining and thatsuch unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise will effectuate the policies of the *Act.Cable DepartmentAll parties agreeing, we shall exclude employees listed in Ap-pendix D from the unit because of their supervisory duties.We find that all employees in the cable department of, the Com-pany, excluding employees listed in Appendix D, constitute a unitappropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.NewarkAs stated above, we shall exclude the traffic-department employeesat-Newark from the unit inasmuch as they are in the MetropolitanDivision of the Company. The Company and the T. E. F. of N. J.are in disagreement as to the following classification of employees.The T. E. F. of N. J. asks that they be included in the unit and theCompany suggests that they be excluded.Cashiers:These persons are responsible for Company funds inthe city of Newark and have access to confidential financial records,including pay rolls, of the Company.We shall exclude them fromthe unit.Night Manager and Late Night Manager:These employees havejurisdiction over the main and branch offices in the metropolitanNewark area during their tours of duty.Although they do not havethe authority to hire or discharge, they make recommendations withrespect to hiring and discharging, and the Company gives consider-able weight to them.We shall exclude the night manager and latenight manager from the unit.Clerk in Charge of Distribution Activities:This person is incharge of the distribution of all special items in the metropolitanNewark area.He employs and' discharges special messengers usedfor distribution work.We shall exclude him from the unit. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerk in Charge of Messenger Personnel:This employee inter-vie-,wwsmessengers, checks their applications, and actually puts themto work.We shall exclude him from the unit.Soliciting Branch Managers:The parties agree that regular branchmanagers should be included in the unit but the Company takes theposition that soliciting branch managers be excluded because theyare engaged in sales promotion work in addition to their regularduties.We have included them in similar divisional office units andsee no reason for excluding them in this case.We find that solicitingbranch managers should be included in the unit.Managers of Suburban Offices:These employees have the authorityto hire and discharge messengers but have no such authority withrespect to other employees.We find that these employees should beincluded in the unit.Messengers:The Company took the same position in regard tomessengers as outlined above in the Metropolitan Division unit.For the reasons indicated therein, we shall include the messengersin the unit.We find that all employees in the metropolitan Newark office ofthe Company, including messengers, soliciting branch managers, andmanagers of suburban offices, but excluding employees who are partof the Metropolitan Division of the Company.ancl employees listedin Appendix E,8 constitute a unit appropriate for the purposes ofcollective bargaining and that such unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies of.the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by the holding of elections by secret ballot.The Guild stated that in the event the Board directed separateelections among the Cable Department employees or the employeesat the metropolitan Newark offices it-did not desire to appear uponthe ballots in those elections.The Federation stated that it did notdesire to appear upon the ballot in the election among employees inthe metropolitan Newark unit.Our Direction, hereinafter- will beset up in accord with the above-stated requests.We shall direct that the employees of the Company eligible tovote in the elections shall be those in the appropriate units whowere employed during the pay-roll period immediately preceding the8Appendix E contains the classifications we ha\e found above should be excluded fromthe metropolitan Newark unit. THE WESTERN UNION TELEGRAPH COMPANY301date of the Direction of Elections herein, subject to the limitationsand additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questionsaffecting commerce havearisenconcerning the repre-sentation of employees of The Western Union Telegraph Company,within 'the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.All employees in the home office of the Company, excluding em-ployees listed in Appendix A, night dispatchers and assistant dispatch-ers, engineeruig assistants, supervisory assistants, Lewis, Heckler, andKeuhler, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3.All employees, in the Metropolitan Division of the Coinpany,including messengers and the clerk ih charge of supplies and requi-sitions, but excluding employees_ listed in Appendix -B, section auto-matic chiefs, supervisors, chief instructor in charge of school, moni-tors, clerk in sales department, clerk in charge of sales department,assistant to manager in cleaning department, personal' service, coneinertial, and cable representatives, clerks in charge of pay rolls,night managers, and cafeteria employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.4.All employees at the New York repair shop of the Company,excluding the general foreman, assistant general foreman, assistantsto general foreman, shop foremen, chief inspector, and confidentialclerk, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.5.All employees at the Jersey City warehouse of the Company,excluding employees listed in Appendix C, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9, (b) of the Act..6.All employees in the Cable Department of the Company, ex-chiding employees listed in Appendix D, constitute a emit appropriatefor the purposes of collective 'bargaining, within the meaning ofSection 9 (b) of the Act.7.All employees in the metropolitan Newark offices of the Com-pany, including messengers, soliciting branch managers and managersof suburban offices, but excluding employees who are part of theMetropolitan Division of the Company and employees listed in Ap-pendix E, constitute a unit appropriate for the purposes of collec-tive`bargaining, within the- nmeaning of Section 9 (b) of the Act. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9' (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western UnionTelegraph Company, electionsby secretballot shall be conducted as soon as possible, but not later thanthirty (30) clays from the date ofthisDirection,under the directionand supervisionof the Regional Director for the Second Region,'acting in this matter as agent for the National Labor Relations Board,and subjectto ArticleIII, Section 9, of said Rules and Regulations,among :1.All employees in the home offices of the Company who wereemployed during the pay-rollperiod immediately preceding thedate of thisDirection, includingemployeeswho did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding employees listed in Appendix A, night dis-patchers and assistant dispatchers,engineering assistants,supervisoryassistants,Lewis,Heckler, Keuhler,and employees who have sincequit or been discharged for cause,to determine whether they desireto be representedby TelegraphEmployees Federation of New York,affiliated withthe AmericanFederation of Labor, or by AmericanCommunications Association,affiliated with the Congress of Indus-trialOrganizations,or byThe Communications Guild,for the pur-poses of collective bargaining,or bynone of said organizations.2.Allemployees in the Metropolitan Division of the Companywho were employed during the pay-roll period immediately pre-ceding the date of this Direction,including messengers,the clerk incharge of supplies and requisitions,and employees who did not workduring such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off,but excluding employees listed in AppendixB, section automatic chief, supervisors,chief instructor in charge oIschool,monitors, clerk in sales department,clerk in charge of salesdepartment,assistant to managerin cleaningdepartment,personalservice, commercial,and cable representatives,clerks in charge ofpay rolls, night managers,cafeteria employees,and employees whohave since quit or been discharged for cause,to determine whetherthey desire to be represented by Telegraph Employees Federation ofNew York, affiliated with the American Federation of Labor, or by THE WESTERN UNION TELEGRAPH COMPANY303American Communications Association, affiliated with the Congressof Industrial Organizations, or by The Communications Guild, forthe purposes of collective bargaining, or by none of said organizations.3.All employees at the New York repair shop of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not, workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding the general foreman, assistantgeneral foreman, assistant to general foreman, shop foremen, chiefinspector, confidential clerk, and employees who have since quit orbeen discharged for cause, to determine whether they desire to be rep-resented by Telegraph Employees Federation of New York, affiliatedwith the American Federation of Labor, or by American Communi'cations Association, affiliated with the Congress of Industrial Organ-izations, or by The Communications Guild, for the purposes of col-lective bargaining, or by none of said organizations.4.All employees at the Jersey City warehouse of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States,, or tem-porarily laid off, but excluding employees listed in Appendix C andemployees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by Telegraph EmployeesFederation of New York, affiliated with the American Federation ofLabor, or by American Communications Association, affiliated withthe Congress of Industrial Organizations, or by The, CommunicationsGuild, for the purposes of collective bargaining, or by none of saidorganizations.5.All employees in the cable department of the Company- whowere employed, during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill-or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding employees listed in Appendix D and employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by American Communications Associa-tion, affiliated with the Congress of Industrial Organizations, or byTelegraph Employees Federation of New York, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither._6.All employees in the metropolitan Newark offices of the Com-pany who were employed during the pay-roll period immediately448105-42-vol. 39-21 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of this Direction,including messengers,solicitingbranch managers,managers of suburban offices, and employees whodid not work during such pay-roll period because they were. ill oron vacation or in the active military, service or training of the UnitedStates, or temporarily laid off, but excluding employees who are part_of the Metropolitan Division of the Company,employees listed inAppendix E, and employees who have since quit or been dischargedfor cause,to determine whether they desire to be represented byTelegraph Employees Federation of New Jersey, affiliated with theAmerican Federation of Labor, or by American CommunicationsAssociation,affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Elections.APPENDIX AHOMEOFFICESTrafficDepartmentGeneral OfficeVicePresidentGeneral Supervisor of Traffic OperationGeneral Cable Supervisor-General Cable ElectricianCircuit Layout & Routing EngineerGeneral Supervisor of Traffic EngineeringGeneral Supervisor of Wire ServiceChief ClerkGeneral Supervisor of EmploymentGeneral Traffic SupervisorsTraffic AccountantOffice Layout Engineer-General InspectorsPrinting SupervisorTraffic Studies EngineerAssistant Chief ClerkDispatchersMissA. W. Tuttle-stenographer-Commercial DepartmentOffice of FirstVicePresident :First Vice PresidentAssistantVicePresidentAssistants to Vice President THE WESTERN UNION TELEGRAPH COMPANY-305General Sales ManagerGeneral Sales RepresentativeSuperintendent of Tariff BureauAssistant Superintendent of Tariff Bureau.General Superintendent of CNDAssistant to General Superintendent of CNDUnited States Cable ManagerManager Cable BureauManager Money Order and Time ServicesAdvertising ManagerGeneral Supervisor of Stationery and SuppliesSecretary to First Vice PresidentSecretary to Assistant Vice PresidentSecretary to General Superintendent of CNDSupervisory Clerks Cable BureauSupervisory Clerk Operation and PersonnelSupervisory Clerk Leased Wires, Facilities, Etc.Supervisory Clerk Sales-Supervisory Clerks Accounting and StatisticalSupervisory Clerks Terminal HandlingsSupervisory Clerks Advertising, Publicity, Etc.Supervisory Clerks TariffsSupervisors Stenographic BureauSupervisor, FilesDirector of Personal Service and Customer-Employee RelationsVicePresident-Plant :Vice PresidentGeneral Supervisor of Plant MethodsGeneral Supervisor of LinesGeneral Supervisor of EquipmentGeneral Supervisor of BuildingsGeneral Supervisor of Time & Msgr. Svce.General Supervisor of Ticker ServiceChief Clerk_SecretarySupervisorsInspectorEngineering AssistantGeneral Headquarters :ComptrollerAssistant ComptrollerSecretaries (confidential stenographers)Chief Division AuditorSupervisorsSecretary (confidential stenographer) 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDConfidential Clerks (confidential work closely related to manage=ment)Auditor of CablesSupervisor of DisbursementsSupervisor of RevenuesConfidential StenographersGeneral Supervisor of MethodsSupervisors of Systems and MethodsConfidential StenographerStatisticianAssistant to StatisticianWage and Hour StatisticianMathematician and ActuaryAssistant to Statistician on Special Assignments, includingReports to Stockholders, etc.Confidential Statistical ClerksConfidential Secretaries and StenographersaConfidential File ClerksConfidential Statistical DraftsmenConfidential Calculating OperatorAuditor of Land LinesChief Clerk';Secretary to Auditor of Land Lines, also Secretary to ChiefClerkGeneral Books SupervisorPlant Accounting SupervisorTax SupervisorVoucher SupervisorTransportation SupervisorAuthorization ClerksOffice Service SupervisorStenographic and Typing SupervisorDuplicating SupervisorPurchasing and Stores DepartmentGeneral Office :GeneralPurchasing AgentSecretaryAssistant General Purchasing AgentBuyersChief ClerkSuperintendent of StoresSecretary-Supply SupervisorsTransportation SupervisorSystems and Methods Supervisor THE WESTERN UNION TELEGRAPH COMPANY307Engineering DepartmentVice PresidentCentral Office EngineerEngineer of ElectronicsAssistant Central Office EngineerAssistant Engineer of ElectronicsAssistant to' Central Office En-Assistant to Engineer of Elec-gineertronicsEngineer of LinesPlant EngineerAssistant Engineer of LinesAssistant Plant EngineerAssistant to Engineer of LinesAssistant to Plant EngineerValuation EngineerEngineer of AutomaticsAssistant Valuation EngineerAssistant Engineer of Automatics Transmission EngineerAssistant toEngineer of Auto- Assistant Transmission EngineermaticsAssistant to Transmission Engi-New Methods EngineerneerDevelopment EngineerOcean Cable EngineerAssistant Development EngineerAssistant Ocean Cable EngineerAssistant to DevelopmentEngi- Chief ClerkneerPersonnel DirectorEquipment EngineerSupervisorAssistant Equipment EngineerSecretary to Vice PresidentAssistant to Equipment EngineerChief Material InspectorTreasurer's DepartmentTreasurer and Assistant TreasurersSupervisor, Audit and Control BureauSupervisor, field bank accountsCashierTellerSupervisor, stock transfers, dividends and bond interest paymentsSupervisor, Stenographic BureauConfidential clerksPublic Relations and Contract DepartmentPublic Relations and Contracts :Vice PresidentSecretary to Vice PresidentPublic Relations Department :Assistant to Vice PresidentPublicity DirectorChief ClerkContract Department :General Contract ManagerStatisticianChief Clerk 308DECISIONSOF NATIONALLABOR RELATIONS BOARDExecutive Department :Confidential SecretaryConfidential ClerkLibrarianLegal Department :All employeesIndustrial Relations Department :All employeesAPPENDIX BMETROPOLITAN DIVISIONNew York MainOfficeand BranchesTraffic Managers-Chief OperatorsNight Traffic ManagersNight Chief OperatorsAssistant Traffic ManagersAssistant Chief OperatorsT & R ChiefWire ChiefRepeater Chief-Night Repeater ChiefsNight T & R ChiefsAutomatic ChiefsNight Automatic ChiefsTeleprinter ChiefSection Teleprinter ChiefsSection SupervisorsSenior SupervisorsUnit SupervisorsEmployment SupervisorInstructor (Chief Instructor incharge of school)Two confidential clerks to TrafficManagerGeneralConfidential Clerk to Night Traf-fic ManagerConfidential Clerk to A. T. M.TeleprinterAutomatic Supervisor (Confiden-tial to A. T. M. Auto.)ConfidentialClerkto-TrafficManager CD OfficeNurse (Nurse in Charge)Route Supervisor D. & A. CDOffice-RouteSupervisorDistribution-CD OfficeService Supervisor CD OfficeManager-Supervisor - New YorkTimesManager-Supervisor-New YorkTribuneManager-Supervisor-I. N. S.Manager-Supervisor-U. P.Manager-Supervisor-A. P.Clerical Supervisor"Other employment" employeesManager's O ffieeGeneral ManagerChief ClerkDivision Sales ManagerDivision Sales --RepresentativeDivision Commercial ManagersDivision Cable ManagerGeneralManager's Private Sec-retaryDivision Personnel Service Rep-resentativeClerk in charge of Sick BenefitsClerk in charge of OperationsClerk in charge- of TerminalhandlingsClerk in charge of Statistics THE - `VESTERN UNION TELEGRAPH COMPANYClerk in charge of StenographicBureauClerk - in chargeofMessengerPersonnelClerk in charge of Errand Serv-ice SectionClerk in chargeof Messenger dis-patchingClerk in charge of CommercialServiceDivision CashierClerk in charge of DisbursementsFirst District:District SuperintendentSecretary to SuperintendentChief Clerk.District Sales ManagerDistrictManagersSecond District :District SuperintendentSecretary to SuperintendentChief Clerk -District Sales ManagerDistrict ManagersthirdDistrict :District SuperintendentSecretary to SuperintendentChief ClerkDistrict Sales Manager-DistrictManagersFourth District:District SuperintendentSecretary to SuperintendentChief ClerkDistrict Sales ManagerDistrictManagers -309Manager of Credits & CollectionsClerks in charge of Credit & Col-lection sectionsClerks in charge of Mail BureauManager in charge ofCleaningDepartment -Clerk in charge ofAssignmentsMessengerClerk in chargeof Branch OfficeRelief AssignmentsClerk in chargeof Messenger De-partmentTraffic DepartmentDivision Traffic Superintendent's Office :Division Traffic SuperintendentDivision Traffic EngineerDivision Traffic SupervisorsDivision'T& R Chief 310DECISIONSOF NATIONALLABOR RELATIONS BOARDChief ClerkDivision Traffic InspectorConfidential ClerksConfidential StenographerSenior Supervisor (Traffic and Force)Restaurant ManagerAssistant 'Restaurant ManagerNewark Traffic Department :Chief OperatorNight Chief OperatorAPPENDIX CJersey City WarehouseWarehouse ManagerStock SupervisorService SupervisorTransportation SupervisorChief ClerkLocal BuyerCashierConfidential StenographerWarehouse ForemanHead Storemen .APPENDIX DCable DepartmentPompliano, senior cable supervisorToomey, senior cable supervisorBundey, cable supervisorRecord, cable supervisorLydon, cable supervisorSmith, senior cable supervisorSharman, cable supervisorHershberg, cable supervisorWiseman, senior cable supervisorFives, cable supervisorHarkins, assistant cable supervisorDooher; route supervisorSauer, route supervisorKerley, route supervisorDullea, route supervisor ,Till, senior telephone supervisorPetersen, telephone supervisorLanglois, telephone supervisorGjetting, senior service supervisorLloyd, assistant senior servicesupervisorJohnson, service supervisorWhelan, service supervisorTeichmann, service supervisorHelpin, service supervisorNielsen, equipment chiefMiller, station electricianAPPENDIX EMetropolitan Newark O fcesCommercial Department:SuperintendentChief Clerk THE WESTERN UNION TELEGRAPH COMPANY311Sales ManagerDelivery ManagerChief Delivery ClerkCashier .-Night ManagerLate Night ManagerSuperintendent's Private SecretaryClerk in charge of Distribution ActivitiesClerk in charge of Messenger PersonnelPlant Department :City Foreman In the Matter of THE WESTERN UNION TELEGRAPH COMPANY andTHE COMDIUNICATIONs GUILDIn theMatter of TIIE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH EMPLOYEES FEDERATION OF NEW YORK(A.F. OFL.)In the Matter of THE WESTERNUNIoNTELEGRAPH COMPANYandAMERICANCOMMUNICATIONS ASSOCIATION (C.I.0.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandAMERICAN COMMUNICATIONS ASSOCIATION, LOCAL 2,In theMatter of TIIE WESTERN UNIONTELEGRAPHCOMPANYandTELEGRAPH EMPLOYEES FEDERATII N OF NEW JERSEY(AFFILIATEDWITH THE A. F. OF L.)In the Matter of THE WESTERN UN iON TELEGRAPH COMPANYandAMERICAN COMMQNIC %TIONS ASSOCIATIONCases Nos. R-3357 to R-3361, inclusive, respectively and R-3392AMENDMENT TO DIRECTION OF ELECTIONSMarch 9, 1942-On February 28, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove entitled proceedings.'The Board, having been advised that The Communications Guilddoes not desire to appear upon the ballots in the elections, herebyamends paragraph 1 of its Direction of Elections by striking there-from the words "or by The Communications Guild, for the purposesof collective bargaining, or by none of said organizations" and sub-stituting therefor the words "for the purposes of collective bargain-ing, or by neither"; 'by striking from paragraph 2 the words "or byThe Communications Guild, for the purposes of collective bargaining,or by none of said organizations" and substituting therefor the Words"for the purposes of collective_ bargaining, or by neither"; by strikingfromparagraph 3 the words "or by The Communications Guild, forthe purposes of collective bargaining, or by none of said organiza-tions" and substituting therefor the words "for the purposes of col-lective bargaining, or by neither"; and by striking from paragraph4 the words "or by The Communications Guild, for thepurposes ofcollective bargaining, or by none of said organizations" and substi-tuting therefor the words "for the purposes of collective bargaining,or by neither."1 39 N L R. B. 28739 N. L.R.B,No 53a.312 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTHE COMMUNICATIONS GUILDIn the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH EMPLOYEES FEDERATION OF NEW YORK (A. F. OF L.)In the Matter of. THEWESTERN UNION TELEGRAPH COMPANYandAMERICANCOMMUNICATIONSASSOCIATION(C.I.0.)In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandAMERICAN COMMUNICATIONS'ASSOCIATION, LOCAL 2In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPH EMPLOYEES FEDERATION OF NEW JERSEY (AFFILIATEDWITH THE A. F. of L.)In the Matterof THE WESTERN UNION TELEGRAPH COMPANYandAMERICANCOMMUNICATIONS ASSOCIATIONCases Nos. R-3357 to R-3361, inclusive, respectively, and R-3392AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONMarch 21, 1942On February 28, 1942, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Elections in the,above-entitled proceeding.'On March 9, 1942, the Board issued anAmendment to Direction of Elections.2During the hearing, the parties stipulated to exclude 10 namedemployees from the Cable Department whom the Board did notspecifically mention in its Decision,and on March 17, 1942, all theparties entered into a stipulation agreeing to exclude other confiden-tial or supervisory employees not mentioned in the record.The Board hereby amends its Decision by adding to Appendix Athe following :Medical DirectorSecretary to Medical DirectorLazzarie139 N.L. R. B. 287.2 39 N. L.R. B. 312.39 N. L. R. B., No. 53b.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees in executive departmentAll employees in public relations and-contracts departmentAll employees in Employees Benefit Fund departmentE.M. HeringM. C. ReeseV. R. CarrollG. RhoderickG. HillE. SwansonB. HylanA. E. DeppermanE. A. LooneyH. G. KeyserJ. J. FinneganT. H.- WarrenBy adding to Appendix B the following:News ChiefB. ZuckerF. BucheratiA. R. WilcoxAdelaide DiMonarcoS. J. BrittEdith CaseSigrid DahlAlma GardnerAnna KrauseFlorence JacobiDoretta VieringCharlotte BekelAnnie HorscroftJohn W. BushBy adding to Appendix D the following :Superintendent in charge of Cable OperationsM. Devlin, clerk-stenographerKanoff, clerk to Division Cable ManagerCharles LudlumC. AndrewsG. MansonRaymond W. NormanPaul L. MorelT. F. FoleyC. T. J. WillisH. F. PhalonD. J. GilveyR. L. Tierney